Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group III, claims 30, 32, and 34-36, in the reply filed on 14 June 2022 is acknowledged.  Upon further consideration, Group II has been collapsed into Group I, therefore, Group I now includes claim 25.  The traversal is on the ground(s) that there is a single general inventive concept that is novel and involves an inventive step and that the examiner has taken a narrow and literal approach without considering the degree of interdependence of the alternatives presented in relation to the state of the art as revealed by the international search or in accordance with PCT Article 33(6), by an additional document considered to be relevant.  This is not found persuasive because, it is indisputable from even a cursory review that Groups I, III, IV, and V do not share the sane or corresponding special technical feature.  Specifically, the compounds of Groups III, IV, and V are different from each other, therefore, they do not share a special technical feature.  Furthermore, Group I does not mandate the compounds of Groups III, IV, or V; therefore, Group I does not share a special technical feature with Groups III, IV, or V.  Furthermore, despite applicants’ remarks, lack of unity was set forth by the International Searching Authority; the compound claims were not searched.  Lastly, the statement that unity of invention exists, because the compounds of Group III are intended elements in Groups I, IV, and V is entirely without merit.  In the context of accepted claim interpretation practices, ‘intended elements” carry no weight.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 30, 32, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 30, the structure set forth for variable A is incorrect, because the left propylene group has been incorrectly specified using CH3.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 30, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Esfand et al. (US 2013/0142834 A1) in view of Behan et al. (US 2010/0120934 A1).
Esfand et al. disclose oligofluorinated urethane oligomer structures terminated with fluorinated groups that correspond to those claimed and having applicants’ claimed molecular weight.  The urethane structures may be made using 4,4’-methylene bis(cyclohexyl isocyanate).  The oligomers are disclosed as being suitable for use in medical applications, such as digestive applications.  See paragraphs [0049], [0059], [0132]-[0134], and [0142].
6.	Though the primary reference discloses that the oligomeric structures may be produced using polyethers, such as polyethylene oxide, and polydimethylsiloxanes, the primary reference is silent regarding the use of a structure corresponding to applicants’ claimed A structure.  However, the use of such polyethylene oxide – polydimethylsiloxane tri-block structures in the form of active hydrogen containing compounds as reactants with diisocyanates to yield urethanes, which are stable in acidic environments, such as a gastric environment, was known at the time of invention.  See paragraphs [0015], [0028]+, [0057], [0059], [0060], [0062], [0070], and [0080] within Behan et al.  Accordingly, in view of the teachings within the secondary reference regarding the advantages of using the tri-block structure in the aforementioned acidic environment, the position is taken that one would have been motivated to employ the tri-block structures as the coreactant with the diisocyanate of the primary reference, so as to arrive at the claimed compound.  Since the claimed variable definitions and variable ranges are encompassed by the prior art, the position is further taken that it would have been obvious to operate within these disclosures with the reasonable expectation that viable compounds would result.    
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765